           Case 1:18-cv-09936-LGS Document 210 Filed 03/27/20 Page 1 of 2




                                                                      DIRECT DIAL     212.763.0884
                                                                      DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                                    March 27, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

Dear Judge Schofield:

        We write on behalf of Plaintiffs in the above-referenced action, pursuant to Rule I.D.3 of
Your Honor’s Individual Rules and Procedures for Civil Cases (“Individual Rules”), to
respectfully request provisional approval to file under seal an unredacted version of Plaintiffs’
letter-motion to compel nonparty Anne Archer Butcher and her company Dolphin Entertainment
(collectively, the “Marketing Consultants”) to respond to Plaintiffs’ document subpoenas.

       Plaintiffs’ letter-motion to compel refers to documents produced by Defendants, and those
documents have been designated as “Confidential” under Paragraph 3 of the Court’s Protective
Order (Doc. No. 112) (the “Designated Documents”).

        In accordance with Paragraph 16 of the Protective Order and this Court’s Individual Rules,
Plaintiffs have provisionally redacted references to material drawn from the Designated
Documents in their letter-motion. 1 Pursuant to Rule I.D.3 of this Court’s Individual Rules,
however, the party “with an interest in confidential treatment bears the burden of persuasion.”
Individual Rules, Rule I.D.3. In this case, Defendants, as the parties that made the relevant
confidentiality designations, are those with an interest in confidential treatment. Accordingly,
Defendants should “promptly file a letter on ECF within two business days in support of the



1
  In accordance with Rule I.D.3, an unredacted copy of Plaintiffs’ letter-motion with redactions highlighted will be
filed contemporaneously with this letter motion. See Standing Order, 19-mc-00583 (Dec. 19, 2019); Electronic Case
Filing Rules & Instructions, Rule 6.8. Plaintiffs will timely serve the unredacted letter-motion, which they respectfully
request be deemed filed today, on the Marketing Consultants and Defendants.
         Case 1:18-cv-09936-LGS Document 210 Filed 03/27/20 Page 2 of 2


                                                                                                   2

motion,” explaining why they seek to have Plaintiffs’ letter-motion to compel filed in redacted
form pursuant to Rule I.D.3 of this Court’s Individual Rules.

        Finally, Plaintiffs note their disagreement with Defendants’ assertion of confidentiality
with respect to the Designated Documents. Plaintiffs further respectfully reserve the right to
challenge the Defendants’ confidentiality designations in the future pursuant to Paragraph 15 of
the Protective Order. Nevertheless, Plaintiffs submit this letter consistent with the applicable
procedures set forth in the Court’s Individual Rules where the filing party is not the party asserting
an interest in the confidential treatment of the redacted information.

       Thank you for your attention to this matter.

                                                      Respectfully submitted,




                                                      Roberta A. Kaplan

cc:    Counsel of Record (via ECF)
       Counsel for the Marketing Consultants (via certified overnight delivery service and email)
